An instrument purporting to be the last will and testament of Agnes E. Persson, late of Bangor, deceased, was duly approved and allowed by the Judge of Probate for Penobscot County on February 22,1927.
Upon appeal to the Supreme Court of Probate at the April term, 1927, the decree below was affirmed, the will was approved and allowed, and the cause remitted to the Probate Court. Exceptions reserved to this decision bring the case before this Court.
The findings of a Justice of the Supreme Court of Probate in matters of fact are conclusive if there is any evidence to support them. It is only when he finds facts without evidence that his finding is an exceptionable error in law. Cotting v. Tilton, 118 Me., 91; Packard, Applt., 120 Me., 556; Rogers, Applt., 123 Me., 459, 461.
The contestant asserts that the testatrix when she made the purported will was of unsound mind, and the execution of the instrument was procured by undue influence. The sitting Justice found to the contrary, and his findings upon both of these issues are fully supported by the evidence. The exceptions cannot be sustained. Exceptions overruled.